DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by ONORATO ET AL. (US 2017/0305437) (hereinafter “ONORATO”).

With respect to Claim 1, ONORATO teaches:
at least one device interface adapted to connect an auxiliary measurement device and/or a device under test, DUT, to said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors);
a user interface adapted to input by a user settings for performing a measurement by said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors) and
an artificial intelligence, AI, module adapted to provide current settings of said measurement apparatus, wherein said artificial intelligence, AI, module is machine learned on the basis of connected devices and/or settings during historic measurements performed by said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 2, ONORATO teaches:
wherein 
a measurement usage history including connected devices and settings of measurements performed by said measurement apparatus is recorded over time in a memory (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 3, ONORATO teaches:
wherein 
the measurement usage history of said measurement apparatus is recorded in a local memory of said measurement apparatus and/or in a remote database (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 4, ONORATO teaches:
wherein 
the settings input by the user via said user interface comprise measurement parameter settings and/or measurement mode settings (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 5, ONORATO teaches:
wherein 
the machine learned artificial intelligence, AI, module comprises an artificial neural network (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 6, ONORATO teaches:
wherein 
the auxiliary measurement device comprises a localization device (See Para 0118 GPS).  

With respect to Claim 7, ONORATO teaches:
wherein 
the machine learned artificial intelligence, AI, module provides the current settings to control measurement functions of said measurement apparatus automatically when the measurement apparatus is switched on or is booted up (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 8, ONORATO teaches:
wherein 
the machine learned artificial intelligence, AI, module is adapted to prompt the user via the user interface of said measurement apparatus about available software options to perform the current measurement by said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 9, ONORATO teaches:
wherein 
the artificial intelligence, AI, module is machine learned on the basis of its recorded measurement usage history in a separate machine learning process (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 10, ONORATO teaches:
further comprising 
a user identification module adapted to identify a user on the basis of the measurement usage history and/or on the basis of a user identification input into the user interface of said measurement apparatus or by biometric user identification means (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 11, ONORATO teaches:
wherein 
the artificial intelligence, AI, module is learned on the basis of the measurement usage history and/or a recorded behavior of the identified user (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 12, ONORATO teaches:
wherein 
the measurement apparatus comprises a mobile handheld measurement apparatus for performing measurements in the field in an outdoor environment or a stationary measurement apparatus for performing measurements in an indoor environment (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 13, ONORATO teaches:
at least one device interface adapted to connect an auxiliary measurement device and/or a device under test, DUT, to said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors), 
a user interface adapted to input by a user settings for performing a measurement by said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors) and 
an artificial intelligence, AI, module adapted to provide current settings of said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors), 
wherein 
said artificial intelligence, AI, module of said measurement apparatus is machine learned on the basis of connected devices and/or settings during historic measurements performed by said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors), 
wherein 
said measurement system further comprises a database adapted to store the measurement usage history of the measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 14, ONORATO teaches:
recording a measurement usage history of said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors), 
machine learning an artificial intelligence, AI, module of said measurement apparatus on the basis of the measurement usage history of said measurement apparatus (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors) and 
generating automatically the settings of said measurement apparatus by said machine learned artificial intelligence, AI, module when the measurement apparatus is activated (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).  

With respect to Claim 15, ONORATO teaches:
wherein 
the measurement usage history including devices connected to said measurement apparatus and settings of measurements performed by said measurement apparatus is recorded in a local memory of said measurement apparatus and/or in a remote database (See Fig. 2 TRANSCEIVER, PROCESSOR, RECOMMENDATION ENGIN, STORAGE UNIT, USER INTERFACE; See Fig. 1 portable vehicle settings data sharing system; See Fig. 3 operations executed by a network server to provide vehicle settings recommendations; See Figs. 4-6B; See Para 0061 one or more neural networks; See Para 0051, 0063, 0064, 0119 sensors).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MEHTA ET AL. (US 8,036,760) teaches METHOD AND APPARATUS FOR INTELLIGENT CONTROL AND MONITORING IN A PROCESS CONTROL SYSTEM;
CELLA ET AL. (US 2019/0339686) teaches METHODS AND SYSTEMS FOR DATA COLLECTION, LEARNING, AND STREAMING OF MACHINE SIGNALS FOR ANALYTICS AND MAINTENANCE USING THE INDUCSTRIAL INTERNET OF THINGS;
HE ET AL. (US 2019/0086988) teaches METHODS AND SYSTEMS FOR MANAGING MACHINE LEARNING INVOLVING MOBILE DEVICES;
PROUD (US 2014/0247146) teaches MOBILE DEVICE THAT MONITORS AN INDIVIDUALS ACTIVITES, BEHAVIORS, HABITS OR HABIT PARAMETERS;
MORRIS ET AL. (US 8,775,332) teaches ADAPTIVE USER INTERFACES;
LEE ET AL. (US 10,916,240) teaches MOBILE TERMINAL AND METHOD OF OPERATING THE SAME;
KAUSHAL ET AL. (US 2010/0138026) teaches METHOD AND APPARATUS FOR SELF-LEARNING AND SELF-IMPROVING A SEMICONDUCTOR MANUFACTURING TOOL;
IDE (US 2013/0262013) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864